DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5 – 6, and 10 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spitzer et al. (U.S. PG Pub 2016/0018639).

Regarding Claim 1, Spitzer et al. teach an eye-tracking device (Figure 1D, Element 124.  Paragraph 17) comprising: 
a light source (Figure 1D, Elements 134 and 136.  Paragraph 21) configured to emit an illumination light (Figure 1D, Element not labeled, but is the dashed lines.  Paragraphs 21 - 22); 
a light guide plate (Figure 1D, Element 102.  Paragraph 16) configured to transmit the illumination light (Figure 1D, Element not labeled, but is the dashed lines.  Paragraphs 21 - 22) emitted from the light source (Figure 1D, Elements 134 and 136.  Paragraph 21) to an observer’s eye (Figure 1D, Element 120.  Paragraph 17) and transmit the illumination light (Figure 1D, Element not labeled, but is the dashed lines.  Paragraphs 21 - 22) reflected from the observer’s eye (Figure 1D, Element 120.  Paragraph 17) in a direction opposite to (Seen in Figure 1D) a propagation direction of the illumination light (Figure 1D, Element not labeled, but is the dashed lines.  Paragraphs 21 - 22) emitted from the light source (Figure 1D, Elements 134 and 136.  Paragraph 21); 
a photodetector array (Figure 1D, Element 124.  Paragraph 17) configured to detect the illumination light (Figure 1D, Element not labeled, but is the dashed lines.  Paragraphs 21 - 22) reflected from the observer’s eye (Figure 1D, Element 120.  Paragraph 17); and 
a signal processor (Figure 5, Element 501.  Paragraph 45) configured to determine an angle of rotation (Paragraph 53) of the observer’s eye (Figure 1D, Element 120.  Paragraph 17) based on a two-dimensional (2D) intensity distribution of the illumination light (Figure 1D, Element not labeled, but is the dashed lines.  Paragraphs 21 - 22) detected by the photodetector array (Figure 1D, Element 124.  Paragraph 17).

Regarding Claim 2, Spitzer et al. teach the eye-tracking device (Figure 1D, Element 124.  Paragraph 17) of claim 1 (See Above), wherein the light guide plate (Figure 1D, Element 102.  Paragraph 16) comprises a first input/output coupler (Figure 1D, Element 125.  Paragraph 17) and a second input/output coupler (Figure 1D, Element 140.  Paragraph 20) configured to guide the illumination light (Figure 1D, Element not labeled, but is the dashed lines.  Paragraphs 21 - 22) to be incident into the light guide plate (Figure 1D, Element 102.  Paragraph 16), to travel inside the light guide plate (Figure 1D, Element 102.  Paragraph 16), and to travel outside the light guide plate (Figure 1D, Element 102.  Paragraph 16).

Regarding Claim 3, Spitzer et al. teach the eye-tracking device (Figure 1D, Element 124.  Paragraph 17) of claim 2 (See Above), further comprising a beam splitter (Figure 1D, Element 113.  Paragraph 118) configured to transmit the illumination light (Figure 1D, Element not labeled, but is the dashed lines.  Paragraphs 21 - 22) emitted from the light source (Figure 1D, Elements 134 and 136.  Paragraph 21) to the first input/output coupler (Figure 1D, Element 125.  Paragraph 17) and transmit the illumination light (Figure 1D, Element not labeled, but is the dashed lines.  Paragraphs 21 - 22) incident from the first input/output coupler (Figure 1D, Element 125.  Paragraph 17) to the photodetector array (Figure 1D, Element 124.  Paragraph 17).

Regarding Claim 5, Spitzer et al. teach the eye-tracking device (Figure 1D, Element 124.  Paragraph 17) of claim 3 (See Above), wherein the beam splitter (Figure 1D, Element 113.  Paragraph 118) comprises a half mirror (Figure 2, Element 202.  Paragraph 36) configured to reflect a first half of the illumination light (Figure 1D, Element not labeled, but is the dashed lines.  Paragraphs 21 - 22) and transmit a second half of the illumination light (Figure 1D, Element not labeled, but is the dashed lines.  Paragraphs 21 - 22) .

Regarding Claim 6, Spitzer et al. teach the eye-tracking device (Figure 1D, Element 124.  Paragraph 17) of claim 3 (See Above), wherein the beam splitter (Figure 1D, Element 113.  Paragraph 118) comprises a polarizing beam splitter (Figure 1D, Element 113.  Paragraph 118) configured to reflect the illumination light (Figure 1D, Element not labeled, but is the dashed lines.  Paragraphs 21 - 22) having a first linear polarization (Element s-polarization.  Paragraph 27) component and configured to transmit the illumination light (Figure 1D, Element not labeled, but is the dashed lines.  Paragraphs 21 - 22) having a second linear polarization (Element p-polarization.  Paragraph 27) component perpendicular to the first linear polarization (Element s-polarization.  Paragraph 27) component.

Regarding Claim 10, Spitzer et al. teach the eye-tracking device (Figure 1D, Element 124.  Paragraph 17) of claim 2 (See Above), wherein the light guide plate (Figure 1D, Element 102.  Paragraph 16) comprises a first surface (Figure 1D, Element 103.  Paragraph 15) and a second surface (Figure 1D, Element 105.  Paragraph 15) facing the first surface (Figure 1D, Element 103.  Paragraph 15), 
wherein the light source (Figure 1D, Elements 134 and 136.  Paragraph 21) and the photodetector array (Figure 1D, Element 124.  Paragraph 17) face the first surface (Figure 1D, Element 103.  Paragraph 15) of the light guide plate (Figure 1D, Element 102.  Paragraph 16), and the first input/output coupler (Figure 1D, Element 125.  Paragraph 17) and the second input/output coupler (Figure 1D, Element 140.  Paragraph 20) are disposed on the first surface (Figure 1D, Element 103.  Paragraph 15) of the light guide plate (Figure 1D, Element 102.  Paragraph 16).

Regarding Claim 11, Spitzer et al. teach the eye-tracking device (Figure 1D, Element 124.  Paragraph 17) of claim 2 (See Above), wherein the second input/output coupler (Figure 1D, Element 140.  Paragraph 20) comprises a holographic optical element (Paragraph 20) having a positive refractive power to focus the illumination light (Figure 1D, Element not labeled, but is the dashed lines.  Paragraphs 21 - 22) , which is output from the light guide plate (Figure 1D, Element 102.  Paragraph 16) and passes through a pupil of the observer’s eye (Figure 1D, Element 120.  Paragraph 17), on a center of the observer’s eye (Figure 1D, Element 120.  Paragraph 17).

Regarding Claim 12, Spitzer et al. teach the eye-tracking device (Figure 1D, Element 124.  Paragraph 17) of claim 1 (See Above), wherein the light source (Figure 1D, Elements 134 and 136.  Paragraph 21) comprises an infrared light source (Figure 1D, Elements 134 and 136.  Paragraph 21) configured to emit an infrared light (Paragraph 21) as the illumination light (Figure 1D, Element not labeled, but is the dashed lines.  Paragraphs 21 - 22) .

Regarding Claim 13, Spitzer et al. teach the eye-tracking device (Figure 1D, Element 124.  Paragraph 17) of claim 1 (See Above), wherein the photodetector array (Figure 1D, Element 124.  Paragraph 17) comprises a plurality of infrared detectors that are arranged in a two-dimensional (2D) manner (Paragraph 40).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Spitzer et al. (U.S. PG Pub 2016/0018639) in view of Liu et al. (U.S. PG Pub 2016/0223819).

Regarding Claim 4, Spitzer et al. teach the eye-tracking device (Figure 1D, Element 124.  Paragraph 17) of claim 3 (See Above), wherein the light source (Figure 1D, Elements 134 and 136.  Paragraph 21) faces a first surface of the beam splitter (Figure 1D, Element 113.  Paragraph 118), and the photodetector array (Figure 1D, Element 124.  Paragraph 17) faces a second surface of the beam splitter (Figure 1D, Element 113.  Paragraph 118), and 
wherein the first surface of the beam splitter (Figure 1D, Element 113.  Paragraph 118) is disposed to oppose the second surface of the beam splitter (Figure 1D, Element 113.  Paragraph 118).
Spitzer et al. is silent with regards to wherein the light source faces a first surface of the beam splitter and the photodetector array faces a second surface of the beam splitter.
Liu et al. teach wherein the light source (Figure 39, Element 3911.  Paragraph 250) faces a first surface (Seen in Figure 39) of the beam splitter (Figure 39, Element 3921.  Paragraph 250) and the photodetector array (Figure 39, Element 3914.  Paragraph 250) faces a second surface (Seen in Figure 39) of the beam splitter (Figure 39, Element 3912.  Paragraph 250).
Spitzer et al. teaches a device which is different from the claimed interface apparatus by the substitution of the step(s) of the placement of the light source and the photodetector array with respect to the beam splitter.  Liu et al. teaches the substituted step(s) of the light source faces a first surface and a photodetector array faces a second surface and their functions were known in the art to provide a light source and a photodetector.
The light source and the photodetector array of Spitzer et al. could have been substituted with the light source and the photodetector array taught by Liu et al. and the results would have been predictable and resulted in the display including a spatial light modulator.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 7, Spitzer et al. teach the eye-tracking device (Figure 1D, Element 124.  Paragraph 17) of claim 4 (See Above), further comprising a wave plate (Figure 1D, Element 127.  Paragraph 18) disposed between the beam splitter (Figure 1D, Element 113.  Paragraph 118) and the light guide plate (Figure 1D, Element 102.  Paragraph 16).
Spitzer et al. is silent with regards to the wave plate being a quarter-wave plate.
Liu et al. teach the wave plate being a quarter-wave plate (Figure 4, Element 442.  Paragraph 70).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the integrated heads-up display of Spitzer et al. with the quaterwave plate of Liu et al.  The motivation to modify the teachings of Spitzer et al. with the teachings of Liu et al. is to rotate the polarized light by 90 degrees, as taught by Liu et al. (Paragraph 70).



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Spitzer et al. (U.S. PG Pub 2016/0018639) in view of Trulson et al. (U.S. PG Pub 2018/0303573).

Regarding Claim 8, Spitzer et al. teach the eye-tracking device (Figure 1D, Element 124.  Paragraph 17) of claim 3 (See Above), further comprising a lens (Figure 3, Element 304.  Paragraph 38) disposed between the beam splitter (Figure 1D, Element 113.  Paragraph 118) and the light guide plate (Figure 1D, Element 102.  Paragraph 16) and configured to change a focal length according to a distance between the second input/output coupler (Figure 1D, Element 140.  Paragraph 20) and the observer’s eye (Figure 1D, Element 120.  Paragraph 17).
Spitzer et al. is silent with regards to the lens being a varifocal lens.
Trulson et al. teach the lens being a varifocal lens (Figure 7, Element 703.  Paragraph 108).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the integrated heads-up display of Spitzer et al. with the adjustable lens of Trulson et al.  The motivation to modify the teachings of Spitzer et al. with the teachings of Trulson et al. is to be able to adjust the effective focal length and depth of field, as taught by Trulson et al. (Paragraph 108).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Spitzer et al. (U.S. PG Pub 2016/0018639) in view of Mukawa et al. (U.S. PG Pub 2010/0157433).

Regarding Claim 9, Spitzer et al. teach the eye-tracking device (Figure 1D, Element 124.  Paragraph 17) of claim 2 (See Above), wherein the light guide plate (Figure 1D, Element 102.  Paragraph 16) comprises a first surface (Figure 1D, Element 103.  Paragraph 15) and a second surface (Figure 1D, Element 105.  Paragraph 15) facing the first surface (Figure 1D, Element 103.  Paragraph 15), 
wherein the light source (Figure 1D, Elements 134 and 136.  Paragraph 21) and the photodetector array (Figure 1D, Element 124.  Paragraph 17) face the first surface (Figure 1D, Element 103.  Paragraph 15) of the light guide plate (Figure 1D, Element 102.  Paragraph 16).
Spitzer et al. is silent with regards to the first input/output coupler and the second input/output coupler are disposed on the second surface of the light guide plate.
Mukawa et al. teach the first input/output coupler (Figure 10A, Element 330.  Paragraph 170) and the second input/output coupler (Figure 10A, Element 340.  Paragraph 170) are disposed on the second surface (Figure 10A, Element 323.  Paragraph 169) of the light guide plate (Figure 10A, Element 321.  Paragraph 165).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the integrated heads-up display of Spitzer et al. and the image shifting of Shtukater with the holographic diffraction gratings of Mukawa et al.  The motivation to modify the teachings of Spitzer et al. and Shtukater with the teachings of Mukawa et al. is to contrive an enhanced diffraction efficiency an enlarged diffraction acceptance angle, and an optimized diffraction angle, with respect to the diffraction/reflection of a beam having each wavelength band, as taught by Mukawa et al. (Paragraph 170).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Spitzer et al. (U.S. PG Pub 2016/0018639) in view of Putilin et al. (U.S. PG Pub 2014/0160543)

Regarding Claim 14, Spitzer et al. teach the eye-tracking device (Figure 1D, Element 124.  Paragraph 17) of claim 1 (See Above).  Spitzer et al. is silent with regards to wherein the light guide plate has a curved shape.
Putilin et al. teach wherein the light guide plate (Figure 1, Element 10.  Paragraph 55) has a curved shape (Paragraph 57).
Spitzer et al. teaches a device which is different from the claimed interface apparatus by the substitution of the step(s) of the light guide plate having a curved shape.  Putilin et al. teaches the substituted step(s) of the light guide plate having a curved shape and their functions were known in the art to provide a curved light guide plate.
The light guide of Spitzer et al. could have been substituted with light guide taught by Putilin et al. and the results would have been predictable and resulted in the display including a spatial light modulator.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.


Claims 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Spitzer et al. (U.S. PG Pub 2016/0018639) in view of Shtukater (U.S. PG Pub 2017/0023793).

Regarding Claim 15, Spitzer et al. teach a display apparatus comprising: 
an image forming device (Figure 1D, Elements 157, 128, and 130.  Paragraphs 33 and 16) configured to form an image; 
an eye-tracking device (Figure 1D, Element 124.  Paragraph 17) configured to track an observer’s eye (Figure 1D, Element 120.  Paragraph 17) and comprising: 
an infrared light source (Figure 1D, Elements 134 and 136.  Paragraph 21) configured to emit an infrared illumination light (Figure 1D, Element not labeled, but is the dashed lines.  Paragraphs 21 - 22); 
a photodetector array (Figure 1D, Element 124.  Paragraph 17) comprising a plurality of infrared detectors that are arranged in a two-dimensional (2D) manner; 
a light guide plate (Figure 1D, Element 102.  Paragraph 16) configured to transmit the infrared illumination light (Figure 1D, Element not labeled, but is the dashed lines.  Paragraphs 21 - 22) emitted from the infrared light source (Figure 1D, Elements 134 and 136.  Paragraph 21) to the observer’s eye (Figure 1D, Element 120.  Paragraph 17) and transmit the infrared illumination light (Figure 1D, Element not labeled, but is the dashed lines.  Paragraphs 21 - 22) reflected from the observer’s eye (Figure 1D, Element 120.  Paragraph 17) to the photodetector array (Figure 1D, Element 124.  Paragraph 17); and 
a signal processor (Figure 5, Element 501.  Paragraph 45) configured to determine an angle of rotation (Paragraph 53) of the observer’s eye (Figure 1D, Element 120.  Paragraph 17) based on a 2D intensity distribution of the infrared illumination light (Figure 1D, Element not labeled, but is the dashed lines.  Paragraphs 21 - 22) detected by the photodetector array (Figure 1D, Element 124.  Paragraph 17).
Spitzer et al. is silent with regards to an image shifter configured to move the image according to the angle of rotation of the observer’s eye.
Shtukater teaches an image shifter (Figure 4, Element 405.  Paragraphs 123 – 125) configured to move the image according to the angle of rotation of the observer’s eye (Figure 4, Element 402.  Paragraph 122).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the integrated heads-up display of Spitzer et al. with the image shifting of Shtukater.  The motivation to modify the teachings of Spitzer et al. with the teachings of Shtukater is to position the section of an image of interest at the center of the display, bringing it into focus, as taught by Shtukater (Paragraph 10).

Regarding Claim 26, Spitzer et al. in view of Shtukater teach the display apparatus of claim 15 (See Above).  Spitzer et al. teach wherein the display apparatus includes a virtual reality (VR) display apparatus, an augmented reality (AR) display apparatus, a mixed reality (MR) display apparatus (Seen in Figure 1A) that is a head mounted display (Figure 6A, Element 600.  Paragraph 51), a glasses-type display, or a goggle-type display.


Claims 16 – 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Spitzer et al. (U.S. PG Pub 2016/0018639) in view of Shtukater (U.S. PG Pub 2017/0023793) in view of Mukawa et al. (U.S. PG Pub 2010/0157433).

Regarding Claim 16, Spitzer et al. in view of Shtukater teach the display apparatus of claim 15 (See Above).  Spitzer et al. teach wherein the image forming device (Figure 1D, Elements 157, 128, and 130.  Paragraphs 33 and 16) comprises: a visible light source (Figure 1D, Element 128.  Paragraph 16) configured to emit a visible light (Paragraph 16). 
Spitzer et al. is silent with regards to a spatial light modulator configured to modulate the visual light emitted from the visible light source and generate the image.
Mukawa et al. teach a spatial light modulator (Figure 10A, Element 150.  Paragraph 154) configured to modulate the visual light emitted from the visible light source (Figure 10A, Element 153.  Paragraph 154) and generate the image.
Spitzer et al. teaches a device which is different from the claimed interface apparatus by the substitution of the step(s) of the display including a spatial light modulator.  Mukawa et al. teaches the substituted step(s) of the display including a spatial light modulator and their functions were known in the art to provide a display that includes a spatial light modulator.
The display of Spitzer et al. could have been substituted with displays taught by Mukawa et al. and the results would have been predictable and resulted in the display including a spatial light modulator.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 17, Spitzer et al. in view of Shtukater in view of Mukawa et al. teach the display apparatus of claim 16 (See Above).  Spitzer et al. teach wherein the light guide plate (Figure 1D, Element 102.  Paragraph 16) comprises: 
an input coupler (Figure 1D, Element 125.  Paragraph 17) configured to guide the visible light into the light guide plate (Figure 1D, Element 102.  Paragraph 16); and 
an output coupler (Figure 1D, Element 140.  Paragraph 20) configured to output the visible light traveling inside the light guide plate (Figure 1D, Element 102.  Paragraph 16) to an outside of the light guide plate (Figure 1D, Element 102.  Paragraph 16); and 
the light being infrared illumination light (Figure 1D, Element not labeled, but is the dashed lines.  Paragraphs 21 - 22).
Spitzer et al. is silent with regards to a first input/output coupler and a second input/output coupler configured to guide the light to be incident into the light guide plate, to travel inside the light guide plate, and to travel outside the light guide plate. 
Mukawa et al. teach to a first input/output coupler (Figure 10A, Element 330.  Paragraph 170) and a second input/output coupler (Figure 10A, Element 340.  Paragraph 170) configured to guide the light to be incident into the light guide plate (Figure 10A, Element 321.  Paragraph 165), to travel inside the light guide plate (Figure 10A, Element 321.  Paragraph 165), and to travel outside the light guide plate (Figure 10A, Element 321.  Paragraph 165).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the integrated heads-up display of Spitzer et al. and the image shifting of Shtukater with the holographic diffraction gratings of Mukawa et al.  The motivation to modify the teachings of Spitzer et al. and Shtukater with the teachings of Mukawa et al. is to contrive an enhanced diffraction efficiency an enlarged diffraction acceptance angle, and an optimized diffraction angle, with respect to the diffraction/reflection of a beam having each wavelength band, as taught by Mukawa et al. (Paragraph 170).

Regarding Claim 18, Spitzer et al. in view of Shtukater in view of Mukawa et al. teach the display apparatus of claim 17 (See Above).  Spitzer et al. teach wherein the light guide plate (Figure 1D, Element 102.  Paragraph 16) comprises a first surface (Figure 1D, Element 103.  Paragraph 15) and a second surface (Figure 1D, Element 105.  Paragraph 15) facing the first surface (Figure 1D, Element 103.  Paragraph 15), wherein the input coupler (Figure 1D, Element 125.  Paragraph 17) and the output coupler (Figure 1D, Element 140.  Paragraph 20) are disposed on the first surface (Figure 1D, Element 103.  Paragraph 15) of the light guide plate (Figure 1D, Element 102.  Paragraph 16) and the input coupler (Figure 1D, Element 125.  Paragraph 17) is located at the display side of the light guide plate (Figure 1D, Element 102.  Paragraph 16) and the output coupler (Figure 1D, Element 140.  Paragraph 20) is disposed at the eye side of light guide plate (Figure 1D, Element 102.  Paragraph 16).
Spitzer et al. is silent with regards to the first input/output coupler is disposed on the second surface of the light guide plate to the display side of the light guide plate, and the second input/output coupler is disposed on the second surface of the light guide plate to the eye side of the light guide plate.
Mukawa et al. teach the first input/output coupler (Figure 10A, Element 330.  Paragraph 170) is disposed on the second surface (Figure 10A, Element 323.  Paragraph 169) of the light guide plate (Figure 10A, Element 321.  Paragraph 165) to the display side of the light guide plate (Figure 10A, Element 321.  Paragraph 165), and the second input/output coupler (Figure 10A, Element 340.  Paragraph 170) is disposed on the second surface (Figure 10A, Element 323.  Paragraph 169) of the light guide plate (Figure 10A, Element 321.  Paragraph 165) to the eye side of the light guide plate (Figure 10A, Element 321.  Paragraph 165).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the integrated heads-up display of Spitzer et al. and the image shifting of Shtukater with the holographic diffraction gratings of Mukawa et al.  The motivation to modify the teachings of Spitzer et al. and Shtukater with the teachings of Mukawa et al. is to contrive an enhanced diffraction efficiency an enlarged diffraction acceptance angle, and an optimized diffraction angle, with respect to the diffraction/reflection of a beam having each wavelength band, as taught by Mukawa et al. (Paragraph 170).

Regarding Claim 19, Spitzer et al. in view of Shtukater in view of Mukawa et al. teach the display apparatus of claim 18 (See Above).  Spitzer et al. teach further comprising a wavelength selective mirror (Figure 1D, Element 113.  Paragraph 39) facing the input coupler (Figure 1D, Element 125.  Paragraph 17) at the display end and configured to combine the infrared illumination light (Figure 1D, Element not labeled, but is the dashed lines.  Paragraphs 21 - 22) emitted from the infrared light source (Figure 1D, Elements 134 and 136.  Paragraph 21) with the image formed by the image forming device (Figure 1D, Elements 157, 128, and 130.  Paragraphs 33 and 16) and cause a combination of the infrared illumination light (Figure 1D, Element not labeled, but is the dashed lines.  Paragraphs 21 - 22) and the image to propagate through a same optical path.
Spitzer et al. is silent with regards to the first input/output coupler at the display side of the light guide plate.
Mukawa et al. teach the first input/output coupler (Figure 10A, Element 330.  Paragraph 170) at the display side of the light guide plate (Figure 10A, Element 321.  Paragraph 165).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the integrated heads-up display of Spitzer et al. and the image shifting of Shtukater with the holographic diffraction gratings of Mukawa et al.  The motivation to modify the teachings of Spitzer et al. and Shtukater with the teachings of Mukawa et al. is to contrive an enhanced diffraction efficiency an enlarged diffraction acceptance angle, and an optimized diffraction angle, with respect to the diffraction/reflection of a beam having each wavelength band, as taught by Mukawa et al. (Paragraph 170).

Regarding Claim 25, Spitzer et al. in view of Shtukater in view of Mukawa et al. teach the display apparatus of claim 17 (See Above).  Spitzer et al. teach wherein the second input/output coupler (Figure 1D, Element 140.  Paragraph 20) comprises a holographic optical element (Paragraph 20) having a positive refractive power to focus the infrared illumination light (Figure 1D, Element not labeled, but is the dashed lines.  Paragraphs 21 - 22) , which is output from the light guide plate (Figure 1D, Element 102.  Paragraph 16) and passes through a pupil of the observer’s eye (Figure 1D, Element 120.  Paragraph 17), on a center of the observer’s eye (Figure 1D, Element 120.  Paragraph 17).


Allowable Subject Matter
Claims 20 – 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose the combination of “further comprising a beam splitter disposed between the wavelength selective mirror and the light guide plate and configured to transmit the infrared illumination light emitted from the infrared light source to the first input/output coupler and transmit the infrared illumination light received from the first input/output coupler to the photodetector array” in combination with the other limitations of Claims 15 – 19.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huang et al. (U.S. PG Pub 2019/0278094) teaches a heads-up display including an eye tracking system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625